UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00524 Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/2015 This N-CSR relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Emerging Markets Debt Local Currency Fund SEMIANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Options Written 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 21 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Emerging Markets Debt Local Currency Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Markets Debt Local Currency Fund, covering the six-month period from June 1, 2015, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. The reporting period began in the wake of rising U.S. stock prices over the spring of 2015, which drove some broad measures of market performance to new record highs. Although those gains were more than erased over the summer of 2015 when global economic instability undermined investor sentiment, a renewed rally in the fall helped mitigate losses. Most large-cap stock indices ended the reporting period with flat to mildly negative returns, while smaller stocks lost some value. International stocks mostly provided negative returns, but developed markets fared far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced generally flat total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015, through November 30, 2015, as provided by Alexander Kozhemiakin, Javier Murcio, and Federico Garcia Zamora, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2015, Dreyfus Emerging Markets Debt Local Currency Fund’s Class A shares produced a total return of -10.68%, Class C shares returned -11.01%, Class I shares returned -10.54%, and Class Y shares returned -10.45%. 1 In comparison, the fund’s benchmark, JP Morgan GBI-EM Global Diversified, produced a -9.63% total returns for the same period. 2 Emerging market bonds denominated in local currencies lost value for U.S. investors due primarily to a strengthening U.S. dollar amid global economic instability. The fund lagged its benchmark, mainly due to its bond positions in Brazil and Thailand. The Fund’s Investment Approach The fund seeks to maximize total return. To pursue its goal, the fund normally invests at least 80% of its assets in emerging market bonds and other debt instruments denominated in the local currency of issue, and in derivative instruments that provide investment exposure to such securities. When choosing investments, we employ in-depth fundamental country analysis supported by the discipline of quantitative valuation models. A “top down” analysis of macroeconomics and financial and political variables guides country and currency allocations. We also consider technical market factors and the global risk environment. We seek to identify shifts in country fundamentals and consider the risk-adjusted attractiveness of currency and duration returns for each emerging market country. Strong U.S. Dollar Erased Local Market Gains Several ongoing macroeconomic developments led to a turbulent environment for financial markets in many developing nations. Although most emerging bond markets produced positive returns in local currency terms over the reporting period, the rising value of the U.S. dollar severely undermined currency-adjusted returns for U.S. residents. The U.S. dollar’s continued strength can generally be attributed to the contrast between sustained U.S. economic growth and sluggish economies in the developing world, particularly China. Anticipation of an increase in U.S. short-term interest rates later in the year also contributed to the U.S. dollar’s appreciation. Slowing demand for industrial materials from the decelerating Chinese economy and plunging global commodity prices pressured the economies of many exporters of oil and basic materials, such as Russia and South Africa. In China, monetary easing encouraged investors until late summer 2015, when continued economic weakness and a currency devaluation undermined securities’ prices. Some countries in Latin America were hit especially hard by weak commodity prices, and Brazil further suffered amid corporate and government scandals. Markets more heavily leveraged to the growing U.S. economy, such as Mexico, tended to perform better. 3 DISCUSSION OF FUND PERFORMANCE (continued) In this environment, the Colombian peso, Brazilian real, Turkish lira, and South African rand proved especially weak. Monetary authorities in Colombia and South Africa raised short-term interest rates due to local inflation fears, but inflationary pressures remained muted in most other developing nations, with the notable exception of Brazil and Russia. As a result, apart from the exceptions cited above, most developing countries’ monetary policies remained unchanged over the reporting period. Bond Positions Hampered Relative Performance While the fund’s currency positions generally added value over the reporting period, its bond holdings in some areas more than counterbalanced those benefits. We maintained a relatively long duration among Brazilian bonds, where we had identified attractive values compared to historical norms, but Brazil’s bond market continued to sell off, particularly after the country lost its investment grade rating from Standard & Poors, while investors remained concerned about inflation. The fund’s relative results also were hurt by underweighted exposure to Thailand’s bond market. We focused mainly on inflation-linked securities, but Thailand unexpectedly experienced deflation due to the weakness of domestic demand, in spite of a weak currency and very low interest rates. The fund’s currency strategies produced better relative performance, particularly through underweighted exposure to the South African rand, Turkish lira, and Korean won. The fund also benefited from overweighted exposure to the U.S. dollar and relatively light exposure to euro-linked currencies, such as the Hungarian forint and Romanian leu. Finally, an overweighted position in Mexican bonds fared relatively well. During the reporting period, we employed forward contracts to establish certain currency positions and swap options for income and hedging purposes. Attractive Relative Values among Bonds and Currencies Most emerging market economies have continued to struggle with slowing growth, but inflationary pressures have remained stubbornly low in most markets, suggesting that central banks have little reason to raise interest rates. Meanwhile, local bond valuations generally appear attractive, and it appears to us that most of the U.S dollar’s rise is behind us. Therefore, as of the end of the reporting period, we are looking for opportunities to reduce the fund’s overweighted exposure to the U.S. dollar in favor of currencies and bonds in developing nations that offer attractive relative values. On the other hand, we expect to continue to maintain underweighted currency exposure to markets that are vulnerable to continued weakness in commodity prices. December 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits, and low savings rate, political factors, and government control. The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies, and emerging markets generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of issuers located or doing substantial business in emerging markets are often subject to rapid and large changes in price. 4 The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FactSet. JP Morgan Global Bond Index Emerging Markets Global Diversified Index is a comprehensive global local emerging markets index that consists of regularly traded, liquid fixed-rate, domestic currency government bonds and includes countries with debt markets that are readily accessible to foreign investors. The index is market capitalization weighted, with a cap of 10% to any one country.Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Debt Local Currency Fund from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $893.20 $889.90 $894.60 $895.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $1,018.35 $1,014.70 $1,020.10 $1,020.45 † Expenses are equal to the fund’s annualized expense ratio of 1.33% for Class A, 2.06% for Class C, .98% for Class I and .91% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2015 (Unaudited) Bonds and Notes - 100.9% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Foreign/Governmental - 100.9% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 1,325,500,000 18,612,979 Brazilian Government, Bonds, Ser. B BRL 6.00 5/15/23 4,200,000 b 2,743,156 Brazilian Government, Notes BRL 10.00 1/1/25 119,390,000 24,044,017 Brazilian Government, Notes, Ser. B BRL 6.00 8/15/24 4,000,000 b 2,648,681 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 128,470,000 27,006,791 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 148,410,000 38,024,299 Brazilian Government, Treasury Bills BRL 0.00 4/1/16 16,450,000 c 4,063,920 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 1,633,500,000 2,382,499 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 28,078,500,000 8,549,531 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 18,149,600,000 6,429,250 Colombian Government, Bonds, Ser. B COP 6.00 4/28/28 4,259,500,000 1,080,878 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 15,316,100,000 4,441,260 Comision Federal de Electricidad, Sr. Unscd. Bonds MXN 7.35 11/25/25 390,800,000 22,747,527 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 6,670,000,000 2,099,737 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 18,590,000,000 5,187,796 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 5,185,000,000 d 1,442,824 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 373,600,000 c 18,393,649 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 13,000,000,000 d 3,728,080 Hungarian Government, Bonds, Ser. 20/B HUF 3.50 6/24/20 1,150,000,000 4,079,550 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 898,330,000 3,638,007 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 1,331,940,000 4,409,890 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 3,035,160,000 12,128,643 Indonesian Government, Sr. Unscd. Bonds, Ser. FR58 IDR 8.25 6/15/32 85,500,000,000 5,841,136 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 94,600,000,000 6,577,035 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 249,500,000,000 17,843,714 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 125,640,000,000 9,264,023 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 100.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Foreign/Governmental - 100.9% (continued) Malaysian Government, Sr. Unscd. Bonds, Ser. 0114 MYR 4.18 7/15/24 29,150,000 6,800,707 Malaysian Government, Sr. Unscd. Bonds, Ser. 0413 MYR 3.84 4/15/33 28,090,000 6,022,110 Malaysian Government, Sr. Unscd. Bonds, Ser. 0512 MYR 3.31 10/31/17 15,000,000 3,544,207 Mexican Government, Bonds, Ser. M MXN 6.25 6/16/16 129,800,000 7,957,329 Mexican Government, Bonds, Ser. M MXN 5.00 6/15/17 71,000,000 4,360,567 Mexican Government, Bonds, Ser. S MXN 4.00 11/15/40 5,210,000 e 1,772,726 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 48,700,000 2,956,743 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 162,535,000 d 9,868,053 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 100,770,000 5,651,405 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 132,100,000 d 7,408,461 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 911,000,000 20,046,870 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 29,610,000 7,705,759 Polish Government, Bonds, Ser. 1023 PLN 4.00 10/25/23 67,330,000 18,375,981 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 15,960,000 4,087,269 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 520,400,000 7,834,335 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 515,900,000 7,564,355 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 626,300,000 8,698,768 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 437,145,000 5,525,631 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 536,930,000 42,217,867 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 181,575,000 12,242,056 Thai Government, Sr. Unscd. Bonds THB 3.85 12/12/25 25,415,000 777,605 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 201,500,000 f 5,681,576 Thai Government, Unscd. Bonds, Ser. ILB THB 1.25 3/12/28 249,400,000 f 6,289,805 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 153,620,000 d 10,091,248 Turkish Government, Bonds TRY 10.50 1/15/20 58,997,282 20,595,636 Turkish Government, Bonds TRY 7.10 3/8/23 43,500,000 12,699,476 Turkish Government, Bonds TRY 8.80 9/27/23 61,040,000 19,538,248 Turkish Government, Bonds TRY 10.40 3/20/24 75,575,000 26,421,741 8 Bonds and Notes - 100.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Foreign/Governmental - 100.9% (continued) Turkish Government, Bonds TRY 9.00 7/24/24 5,000 1,612 Total Bonds and Notes (cost $814,194,490) Short-Term Investments - 1.6% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Treasury Bills U.S. Treasury Bills 0.03 2/11/16 3,055,000 g 3,054,166 U.S. Treasury Bills 0.10 3/31/16 5,825,000 g 5,820,987 Total Short-Term Investments (cost $8,877,918) Other Investment - 1.3% Shares Value ($) Registered Investment Company Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,223,823) 7,223,823 h Total Investments (cost $830,296,231) 103.8% Liabilities, Less Cash and Receivables (3.8%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican Peso MYR—Malaysian Ringgit PHP—Philippine Peso PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira ZAR—South African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $32,538,666, or 6.0% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. g Held by a broker as collateral for open forward currency exchange contracts. h Investment in affiliated money market mutual fund. 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Brazil 18.1 South Africa 15.2 Turkey 14.5 Mexico 11.5 Russia 8.8 Indonesia 7.2 Colombia 6.1 Poland 4.8 Hungary 4.5 Philippines 3.7 Malaysia 3.0 Short-Term/Money Market Investments 2.9 Thailand 2.3 Romania .8 Chile .4 † Based on net assets. See notes to financial statements. 10 STATEMENT OF OPTIONS WRITTEN November 30, 2015 (Unaudited) Face Amount Covered by Contracts $ Value ($) Call Options: Brazilian Real, December 2015 @ BRL 4.2 9,000,000 - Colombian Peso, January 2016 @ COP 3,200 8,300,000 (157,492) Colombian Peso, December 2015 @ COP 3,500 8,700,000 (9) Hungarian Forint, December 2015 @ HUF 295 8,200,000 (108,068) Hungarian Forint, February 2016 @ HUF 302 8,300,000 (95,815) Malaysian Ringgit, January 2016 @ MYR 4.4 8,400,000 (75,049) South African Rand, January 2016 @ ZAR 14.5 8,400,000 (228,358) South African Rand, December 2015 @ ZAR 15 8,500,000 (24,579) South African Rand, January 2016 @ ZAR 16 8,300,000 (85,813) South Korean Won, February 2016 @ KRW 1,210 7,900,000 (53,452) Turkish Lira, January 2016 @ TRY 3.1 8,400,000 (60,527) Put Options: Brazilian Real, December 2015 @ BRL 3.5 9,000,000 - Brazilian Real, February 2016 @ BRL 3.5 6,400,000 (18,512) Brazilian Real, January 2016 @ BRL 3.7 8,200,000 (50,665) Chilean Peso, January 2016 @ CLP 650 8,900,000 (1,167) Colombian Peso, December 2015 @ COP 2,900 8,700,000 (23) Mexican Peso, January 2016 @ MXN 16.1 8,400,000 (24,921) South African Rand, 11 STATEMENT OF OPTIONS WRITTEN (Unaudited) (continued) Face Amount Covered by Contracts $ Value ($) December 2015 @ ZAR 12.5 8,500,000 - South Korean Won, January 2016 @ KRW 1,100 8,300,000 (15,044) Total Options Written (premiums received $1,794,812) BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso HUF—Hungarian Forint KRW—South Korean Won MXN—Mexican Peso MYR—Malaysian Ringgit TRY—Turkish Lira ZAR—South African Rand See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES November 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 823,072,408 559,022,171 Affiliated issuers 7,223,823 7,223,823 Cash 13,196 Cash denominated in foreign currency 1,033,611 1,007,390 Receivable for investment securities sold 26,071,043 Dividends and interest receivable 12,317,994 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 4,666,126 Unrealized appreciation on swap agreements—Note 4 1,644,032 Receivable for shares of Beneficial Interest subscribed 54,748 Prepaid expenses 51,366 612,071,889 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,014,703 Payable for shares of Beneficial Interest redeemed 59,648,500 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 4,557,172 Outstanding options written, at value (premiums received $1,794,812)—See Statement of Options Written—Note 4 999,494 Payable for investment securities purchased 175,071 Interest payable—Note 2 872 Accrued expenses 117,382 66,513,194 Net Assets ($) 545,558,695 Composition of Net Assets ($): Paid-in capital 1,125,877,096 Accumulated distributions in excess of investment income—net (66,239,298) Accumulated net realized gain (loss) on investments (251,459,620) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (262,619,483) Net Assets ($) 545,558,695 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 6,454,186 4,127,673 514,367,406 20,609,430 Shares Outstanding 607,615 398,890 48,104,541 1,924,462 Net Asset Value Per Share ($) See notes to financial statements. 13 STATEMENT OF OPERATIONS Six Months Ended November 30, 2015 (Unaudited) Investment Income ($): Income: Interest (net of $508,096 foreign taxes withheld at source) 32,954,069 Dividends from affiliated issuers 27,452 Total Income 32,981,521 Expenses: Management fee—Note 3(a) 3,418,301 Shareholder servicing costs—Note 3(c) 481,945 Custodian fees—Note 3(c) 384,216 Prospectus and shareholders’ reports 51,750 Registration fees 36,283 Professional fees 36,221 Trustees’ fees and expenses—Note 3(d) 28,445 Distribution fees—Note 3(b) 19,234 Loan commitment fees—Note 2 6,050 Interest expense—Note 2 872 Miscellaneous 24,085 Total Expenses 4,487,402 Less—reduction in fees due to earnings credits—Note 3(c) (1,151) Net Expenses 4,486,251 Investment Income—Net 28,495,270 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (128,157,352) Net realized gain (loss) on options transactions 1,571,182 Net realized gain (loss) on swap transactions 755,357 Net realized gain (loss) on forward foreign currency exchange contracts 14,319,601 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (18,309,323) Net unrealized appreciation (depreciation) on options transactions (156,145) Net unrealized appreciation (depreciation) on swap transactions 493,198 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (4,514,483) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Operations ($): Investment income—net 28,495,270 81,980,611 Net realized gain (loss) on investments (111,511,212) (209,220,273) Net unrealized appreciation (depreciation) on investments (22,486,753) (127,417,262) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A - (311,737) Class C - (73,872) Class I - (15,955,910) Class Y - (1,443,662) Total Dividends - Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 566,540 5,972,030 Class C 95,896 278,121 Class I 61,265,489 365,909,948 Class Y 64,557,366 69,437,978 Dividends reinvested: Class A - 275,350 Class C - 33,759 Class I - 3,987,421 Class Y - 1,175,537 Cost of shares redeemed: Class A (10,477,262) (30,675,198) Class C (1,632,152) (6,741,236) Class I (375,221,023) (903,040,586) Class Y (126,684,188) (31,047,271) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,038,590,724 1,835,466,976 End of Period 545,558,695 1,038,590,724 Distributions in excess of investment income—net (66,239,298) (94,734,568) 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 49,822 439,518 Shares issued for dividends reinvested - 21,293 Shares redeemed (968,691) (2,253,824) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 8,825 21,361 Shares issued for dividends reinvested - 2,643 Shares redeemed (151,099) (521,500) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 5,492,037 27,610,965 Shares issued for dividends reinvested - 306,578 Shares redeemed (34,013,437) (68,762,627) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 5,488,873 4,980,797 Shares issued for dividends reinvested - 91,290 Shares redeemed (11,758,173) (2,344,074) Net Increase (Decrease) in Shares Outstanding 2,728,013 a During the period ended May 31, 2015, 3,487,947 Class I shares representing $50,928,635 were exchanged for 3,485,560 Class Y shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2015 Year Ended May 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.90 14.38 14.57 13.32 15.22 13.39 Investment Operations: Investment income—net a .33 .75 .64 .61 .67 .65 Net realized and unrealized gain (loss) on investments (1.61) (3.08) (.55) .98 (1.87) 1.61 Total from Investment Operations (1.28) (2.33) .09 1.59 (1.20) 2.26 Distributions: Dividends from Investment income—net - (.15) (.21) (.34) (.59) (.36) Dividends from net realized gain on investments - - (.07) - (.11) (.07) Total Distributions - (.15) (.28) (.34) (.70) (.43) Net asset value, end of period 10.62 11.90 14.38 14.57 13.32 15.22 Total Return (%) b (10.68) c (16.28) .62 11.83 (8.12) 17.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 d 1.25 1.25 1.24 1.22 1.27 Ratio of net expenses to average net assets 1.33 d 1.25 1.25 1.24 1.22 1.27 Ratio of net investment income to average net assets 5.91 d 5.68 4.59 4.09 4.64 4.48 Portfolio Turnover Rate 16.81 c 61.03 61.76 58.82 112.87 97.99 Net Assets, end of period ($ x 1,000) 6,454 18,158 47,720 89,327 78,351 79,957 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2015 Year Ended May 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.63 14.11 14.35 13.14 15.06 13.29 Investment Operations: Investment income—net a .28 .63 .56 .48 .55 .53 Net realized and unrealized gain (loss) on investments (1.56) (3.01) (.57) .97 (1.85) 1.60 Total from Investment Operations (1.28) (2.38) (.01) 1.45 (1.30) 2.13 Distributions: Dividends from Investment income—net - (.10) (.16) (.24) (.51) (.29) Dividends from net realized gain on investments - - (.07) - (.11) (.07) Total Distributions - (.10) (.23) (.24) (.62) (.36) Net asset value, end of period 10.35 11.63 14.11 14.35 13.14 15.06 Total Return (%) b (11.01) c (16.88) (.12) 10.98 (8.83) 16.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.06 d 2.00 1.99 2.00 1.96 1.99 Ratio of net expenses to average net assets 2.06 d 2.00 1.99 2.00 1.96 1.99 Ratio of net investment income to average net assets 5.18 d 4.83 4.04 3.25 3.84 3.65 Portfolio Turnover Rate 16.81 c 61.03 61.76 58.82 112.87 97.99 Net Assets, end of period ($ x 1,000) 4,128 6,295 14,651 26,463 24,306 14,953 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements . 18 Six Months Ended November 30, 2015 Year Ended May 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.96 14.42 14.60 13.34 15.25 13.42 Investment Operations: Investment income—net a .36 .77 .69 .65 .70 .69 Net realized and unrealized gain (loss) on investments (1.63) (3.06) (.56) .99 (1.88) 1.62 Total from Investment Operations (1.27) (2.29) .13 1.64 (1.18) 2.31 Distributions: Dividends from Investment income—net - (.17) (.24) (.38) (.62) (.41) Dividends from net realized gain on investments - - (.07) - (.11) (.07) Total Distributions - (.17) (.31) (.38) (.73) (.48) Net asset value, end of period 10.69 11.96 14.42 14.60 13.34 15.25 Total Return (%) (10.54) b (16.04) .94 12.18 (7.94) 17.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 c .94 1.00 .94 .93 .97 Ratio of net expenses to average net assets .98 c .94 1.00 .94 .93 .97 Ratio of net investment income to average net assets 6.25 c 5.80 4.96 4.35 4.88 4.73 Portfolio Turnover Rate 16.81 b 61.03 61.76 58.82 112.87 97.99 Net Assets, end of period ($ x 1,000) 514,367 916,136 1,694,214 3,971,815 2,783,546 2,304,400 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements . 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2015 Year Ended May 31, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.96 14.43 13.89 Investment Operations: Investment income—net b .40 .73 .63 Net realized and unrealized gain (loss) on investments (1.65) (3.02) .07 Total from Investment Operations (1.25) (2.29) .70 Distributions: Dividends from Investment income—net - (.18) (.09) Dividends from net realized gain on investments - - (.07) Total Distributions - (.18) (.16) Net asset value, end of period 10.71 11.96 14.43 Total Return (%) (10.45) c (15.94) 5.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 d .88 .92 d Ratio of net expenses to average net assets .91 d .88 .92 d Ratio of net investment income to average net assets 6.33 d 5.50 5.39 d Portfolio Turnover Rate 16.81 c 61.03 61.76 Net Assets, end of period ($ x 1,000) 20,609 98,002 78,882 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements . 20 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Emerging Markets Debt Local Currency Fund (the “fund”) is a separate non-diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to maximize total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 22 Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”) . Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Foreign Government - 550,147,019 - 550,147,019 Mutual Funds 7,223,823 - - 7,223,823 U.S. Treasury - 8,875,153 - 8,875,153 Other Financial Instruments: Forward Foreign Currency Exchange Contracts † - 4,666,126 - 4,666,126 Swaps † - 1,644,032 - 1,644,032 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts † - (4,557,172) - Options Written - (999,494) - (999,494) † Amount shown represents unrealized appreciation (depreciation) at period end. 24 At November 30, 2015, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2015 were as follows: Affiliated Investment Company Value 5/31/2015($) Purchases ($) Sales ($) Value 11/30/2015($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 42,460,399 193,694,797 228,931,373 7,223,823 1.3 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2015, the fund did not incur any interest or penalties. 26 Each tax year in the three-year period ended May 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $138,271,226 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to May 31, 2015. The fund has $91,242,587 of short–term capital losses and $47,028,639 of long–term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2015 was as follows: ordinary income $17,785,181. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended November 30, 2015 was approximately $132,200 with a related weighted average annualized interest rate of 1.32%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. During the period ended November 30, 2015, the Distributor retained $449 from CDSCs on redemptions of the fund’s Class C shares. 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2015, Class C shares were charged $19,234 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2015 , Class A and Class C shares were charged $15,689 and $6,411, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2015, the fund was charged $358,102 for transfer agency services and $23,861 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,151. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are 28 determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2015, the fund was charged $384,216 pursuant to the custody agreement. During the period ended November 30, 2015, the fund was charged $5,249 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $453,926, Distribution Plan fees $2,677, Shareholder Services Plan fees $2,267, custodian fees $465,620, Chief Compliance Officer fees $1,765 and transfer agency fees $88,448. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended November 30, 2015, redemption fees charged and retained by the fund amounted to $237,124. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, options transactions, forward contracts and swap transactions, during the period ended November 30, 2015, amounted to $135,119,902 and $340,230,128, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended November 30, 2015 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies, or as a substitute 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) for an investment. The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended November 30, 2015: 30 Option Written: Face Amount Covered By Contracts ($) Premiums Received ($) Options Terminated Cost ($) Net Realized Gain (Loss) ($) Contracts outstanding May 31, 2015 158,100,000 2,069,919 Contracts written 320,910,000 3,429,901 Contracts terminated: Contracts closed 46,580,000 620,305 2,133,826 (1,513,521) Contracts expired 273,630,000 3,084,703 - 3,084,703 Total contracts terminated 320,210,000 3,705,008 2,133,826 1,571,182 Contracts outstanding November 30, 2015 158,800,000 1,794,812 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at November 30, 2015: 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: Barclays Bank Indonesian Rupiah, Expiring 1/29/2016 139,609,795,000 10,083,770 9,943,718 (140,052) Polish Zloty, Expiring 1/29/2016 135,480,000 33,845,969 33,480,289 (365,680) Thai Baht, Expiring 1/29/2016 543,380,000 15,047,910 15,132,140 84,230 Citigroup Indian Rupee, Expiring 1/29/2016 642,710,000 9,604,656 9,541,065 (63,591) Goldman Sachs International Colombian Peso, Expiring 1/29/2016 14,626,515,000 4,781,470 4,632,896 (148,574) HSBC Colombian Peso, Expiring 1/29/2016 20,010,000,000 6,388,889 6,338,095 (50,794) Philippine Peso, Expiring 1/29/2016 94,890,000 2,001,054 2,005,283 4,229 JP Morgan Chase Bank Chilean Peso, Expiring 1/29/2016 9,667,810,000 13,517,632 13,516,687 (945) Indonesian Rupiah, Expiring 1/29/2016 103,515,150,000 7,365,005 7,372,874 7,869 Malaysian Ringgit, Expiring 1/29/2016 152,220,000 34,657,919 35,567,498 909,579 Peruvian New Sol, Expiring 12/18/2015 6,970,000 2,138,037 2,060,667 (77,370) 32 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Romanian Leu, Expiring 1/29/2016 5,365,000 1,281,653 1,272,696 (8,957) Russian Ruble, Expiring 1/29/2016 413,425,000 6,247,922 6,122,656 (125,266) Thai Baht, Expiring 1/29/2016 264,425,000 7,317,090 7,363,753 46,663 Morgan Stanley Capital Services Brazilian Real, Expiring 12/2/2015 154,305,000 41,285,619 39,856,351 (1,429,268) Mexican New Peso, Expiring 1/29/2016 252,250,000 14,970,585 15,154,929 184,344 Peruvian New Sol, Expiring 12/18/2015 505,000 154,245 149,302 (4,943) Polish Zloty, Expiring 12/1/2015 1,053,754 263,234 260,762 (2,472) Sales: Citigroup Brazilian Real, Expiring 12/2/2015 121,155,000 29,341,745 31,293,841 (1,952,096) Malaysian Ringgit, Expiring 1/29/2016 28,700,000 6,707,174 6,705,999 1,175 South African Rand, Expiring 12/1/2015 17,876,608 1,264,802 1,236,622 28,180 1/29/2016 16,195,000 1,148,808 1,107,828 40,980 Taiwan Dollar, Expiring 1/29/2016 206,295,000 6,289,482 6,322,540 (33,058) Goldman Sachs International Brazilian Real, Expiring 12/2/2015 10,150,000 2,581,581 2,621,704 (40,123) 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) Goldman Sachs International (continued) Mexican New Peso, Expiring 12/1/2015 31,523,758 1,906,618 1,901,513 5,105 1/29/2016 74,355,000 4,486,617 4,467,174 19,443 Turkish Lira, Expiring 12/1/2015 4,665,244 1,615,274 1,601,388 13,886 1/29/2016 54,220,000 18,532,951 18,286,863 246,088 HSBC Chilean Peso, Expiring 1/29/2016 1,825,010,000 2,549,965 2,551,569 (1,604) Peruvian New Sol, Expiring 12/18/2015 7,475,000 2,272,796 2,209,969 62,827 JP Morgan Chase Bank Brazilian Real, Expiring 12/2/2015 23,000,000 6,017,792 5,940,806 76,986 Peruvian New Sol, Expiring 10/21/2016 33,695,000 9,688,318 9,490,754 197,564 Philippine Peso, Expiring 1/29/2016 938,015,000 19,776,829 19,822,802 (45,973) South African Rand, Expiring 1/29/2016 726,470,000 50,537,395 49,694,569 842,826 South Korean Won, Expiring 1/29/2016 7,373,300,000 6,289,065 6,355,471 (66,406) Turkish Lira, Expiring 1/29/2016 30,785,000 10,670,340 10,382,904 287,436 Morgan Stanley Capital Services Brazilian Real, Expiring 2/2/2016 140,200,000 36,777,629 35,491,934 1,285,695 34 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) Morgan Stanley Capital Services (continued) Colombian Peso, Expiring 1/29/2016 21,095,885,000 6,832,675 6,682,045 150,630 Russian Ruble, Expiring 1/29/2016 1,423,725,000 21,255,179 21,084,788 170,391 Gross Unrealized Appreciation Gross Unrealized Depreciation Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at November 30, 2015: OTC Interest Rate Swaps Notional Amount ($) Currency/ Floating Rate Counterparty (Pay) Receive Fixed Rate (%) Expiration Unrealized Appreciation ($) 19,100,000 USD - 6 MONTH LIBOR Morgan Stanley Capital Services 2.62 8/31/2025 178,791 120,100,000 PLN - 1 YEAR LIBOR Citigroup 2.72 6/1/2025 1,465,241 Gross Unrealized Appreciation The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of November 30, 2015 is shown below: 36 Derivative Assets ($) Derivative Liabilities ($) Foreign exchange risk 1 4,666,126 Foreign exchange risk (5,556,666) Interest rate risk 3 1,644,032 - Gross fair value of derivatives contracts 6,310,158 Statement of Assets and Liabilities location: 1 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 2 Outstanding options written, at value. 3 Unrealized appreciation (depreciation) on swap agreements. The effect of derivative instruments in the Statement of Operations during the period ended November 30, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Underlying risk Options Transactions 4 Forward Contracts 5 Swap Transactions 6 Total Interest rate - - 755,357 Foreign exchange 1,571,182 14,319,601 - Total Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Underlying risk Options Transactions 7 Forward Contracts 8 Swap Transactions 9 Total Interest rate - - 493,198 Foreign exchange (156,145) (4,514,483) - Total Statement of Operations location: 4 Net realized gain (loss) on options transactions. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net realized gain (loss) on swap transactions. 7 Net unrealized appreciation (depreciation) on options transactions. 8 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on swap transactions. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At November 30, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options - (999,494) Forward contracts 4,666,126 (4,557,172) Swaps 1,644,032 - Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 6,310,158 (5,556,666) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements 6,310,158 (5,556,666) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of November 30, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) 2 Assets ($) Barclays Bank 84,230 (84,230) - - Citigroup 1,535,576 (1,535,576) - - Goldman Sachs International 284,522 (284,522) - - HSBC 67,056 (52,398) - 14,658 JP Morgan Chase Bank 2,368,923 (643,933) (1,577,000) 147,990 Morgan Stanley Capital Services 1,969,851 (1,436,683) (533,168) - Total 6,310,158 (2,110,168) 162,648 38 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) 2 Liabilities ($) Barclays Bank (580,781) 84,230 406,000 (90,551) Citigroup (2,153,872) 1,535,576 618,296 - Deutsche Bank (85,813) - - (85,813) Goldman Sachs International (603,186) 284,522 318,664 - HSBC (52,398) 52,398 - - JP Morgan Chase Bank (643,933) 643,933 - - Morgan Stanley Capital Services (1,436,683) 1,436,683 - - Total 4,037,342 1,342,960 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2015 : Average Market Value ($) Foreign currency options contracts 1,816,992 Forward contracts 570,188,630 The following summarizes the average notional value of swap agreements outstanding during the period ended November 30, 2015 : Average Notional Value ($) Interest rate swap agreements 37,075,042 At November 30, 2015, accumulated net unrealized depreciation on investments was $264,050,237, consisting of $9,256 gross unrealized appreciation and $264,059,493 gross unrealized depreciation. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 39 NOTES 40 NOTES 41 For More Information Dreyfus Emerging Markets Debt Local Currency Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DDBAX Class C: DDBCX Class I: DDBIX Class Y: DDBYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6081SA1115 Dreyfus Equity Income Fund SEMIANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 F O R M O R EI N F O R M AT I O N Back Cover Dreyfus Equity Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Equity Income, covering the six-month period from June 1, 2015, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. The reporting period began in the wake of rising U.S. stock prices over the spring of 2015, which drove some broad measures of market performance to new record highs. Although those gains were more than erased over the summer of 2015 when global economic instability undermined investor sentiment, a renewed rally in the fall helped mitigate losses. Most large-cap stock indices ended the reporting period with flat to mildly negative returns, while smaller stocks lost some value. International stocks mostly provided negative returns, but developed markets fared far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced generally flat total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015, through November 30, 2015, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, and Peter D. Goslin, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2015, Dreyfus Equity Income Fund’s Class A shares produced a total return of -4.07%, Class C shares returned -4.38%, Class I shares returned -3.93%, and Class Y shares returned -3.94%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (the “S&P 500 Index”), provided a total return of -0.20% for the same period. 2 Generally flat stock market results for the reporting period masked heightened volatility stemming from shifting global economic sentiment. The fund lagged its benchmark, as value-oriented, dividend-paying stocks of high-quality companies generally fell out of favor among investors. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund invests primarily in equity securities, with a particular focus on dividend-paying stocks. When selecting securities, we use a computer model to identify and rank stocks within an industry or sector. Next, we generally select what we believe to be the most attractive of the higher ranked securities. We manage risk by diversifying the fund’s investments across companies and industries, seeking to limit the potential adverse impact of a decline in any one stock or industry. Global Economic Concerns Sparked Market Turmoil The reporting period began after a time of relatively strong stock market returns stemming from robust U.S. employment gains and improved consumer and business confidence. However, soon after the start of the reporting period, uncertainty regarding a debt crisis in Greece and slowing economic growth in China sent U.S. stock prices lower. Stocks briefly dipped into negative territory in August after Chinese monetary authorities devalued the country’s currency, but a strong rally after several large companies reported better-than-expected financial results in October sent the S&P 500 Index back into positive territory. Despite positive U.S. economic data in November, persistent global concerns and falling commodity prices sparked additional market volatility, and the S&P 500 Index ended the reporting period with a slight loss. While the market produced roughly flat results for the reporting period overall, the economic sectors that comprise the S&P 500 Index provided widely divergent returns. Information technology and consumer discretionary stocks gained value, on average, but stocks in the energy and materials sectors suffered substantial declines. In this environment, investors mostly focused on companies exhibiting high levels of earnings growth, often regardless of their expensive valuations. In contrast, the more attractively priced, dividend-paying stocks on which the fund focuses generally lagged market averages. 3 DISCUSSION OF FUND PERFORMANCE (continued) Valuation and Quality Factors Proved Relatively Ineffective The fund’s quantitative investment process produced mixed returns over the reporting period. Relatively strong results from our earnings growth metrics were offset by less predictive signals from our quality and valuation models. In part due to their low or lack of dividends, the fund did not own some of the growth-oriented stocks that led the market over the reporting period, such as information technology giants Facebook, Alphabet (formerly Google), and internet retailer Amazon.com. In addition, some of the fund’s holdings produced disappointing results for company-specific reasons. Electronic data storage company Seagate Technology lost market share amid intensifying competitive pressures. Retailer Wal-Mart Stores was hurt by rising labor costs and weaker-than-expected results from its e-commerce initiatives. Natural gas pipelines operator ONEOK struggled with falling energy prices. The fund also trailed market averages in the financials sector, mainly due to overweighted exposure to real estate investment trusts (REITs) that failed to keep pace with lower yielding stocks. The fund achieved better relative results in the consumer staples sector, where tobacco producer Altria Group posted gains after management issued an improved earnings outlook. Household goods maker Clorox moved higher amid speculation regarding a potential takeover of the company by a larger rival. In the industrials sector, global security and aerospace company Lockheed Martin gained value due to rising demand from overseas markets. In other areas, cable television and Internet services provider Cablevision Systems reported better-than-expected earnings, and the fund held no exposure to weakness in wireless communications technologies provider Qualcomm and biotechnology firm Biogen. Quality Companies with Solid Fundamentals Although our quantitative process does not directly consider macroeconomic factors, it is worth noting that the U.S. economy has continued to grow, and developed international markets appear to be benefiting from aggressively accommodative monetary policies adopted by major central banks. Our quantitative models have continued to identify high-quality opportunities that meet our criteria for attractive valuations, positive earnings growth, strong earnings quality, and generous dividend yields across many of the market sectors represented in the S&P 500 Index. As of the end of the reporting period, we have maintained mildly overweighted positions in the utilities, consumer staples, and telecommunications services sectors, and underweighted exposure to health care, information technology, and consumer discretionary companies. December 17, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s Class A, C, I, and Y returns would have been lower. 4 2 SOURCE: Lipper Inc. Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Equity Income Fund from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.39 $ 9.05 $ 4.17 $ 4.17 Ending value (after expenses) $959.30 $956.20 $960.70 $960.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.55 $ 9.32 $ 4.29 $ 4.29 Ending value (after expenses) $1,019.50 $1,015.75 $1,020.75 $1,020.75 † Expenses are equal to the fund's annualized expense ratio of 1.10% for Class A, 1.85% for Class C, .85% for Class I and .85% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2015 (Unaudited) Common Stocks - 98.4% Shares Value ($) Automobiles & Components - .6% Ford Motor 42,400 607,592 General Motors 24,500 886,900 Banks - 4.0% JPMorgan Chase & Co. 49,005 3,267,653 New York Community Bancorp 146,550 2,403,420 People's United Financial 15,360 257,280 Wells Fargo & Co. 67,000 3,691,700 Capital Goods - 6.5% Caterpillar 65,150 4,733,147 General Dynamics 2,960 433,522 General Electric 262,450 7,857,753 Lockheed Martin 7,210 1,580,143 Northrop Grumman 1,850 344,766 Raytheon 4,870 604,026 Commercial & Professional Services - 2.1% Pitney Bowes 124,115 2,680,884 R.R. Donnelley & Sons 153,000 a 2,461,770 Consumer Durables & Apparel - .5% Garmin 6,300 a 238,455 Leggett & Platt 8,300 386,780 Mattel 19,470 a 484,024 Consumer Services - 2.6% Carnival 6,650 336,024 Darden Restaurants 76,500 4,297,005 Las Vegas Sands 25,600 1,127,936 Starwood Hotels & Resorts Worldwide 7,750 b 556,760 Diversified Financials - .5% American Express 2,120 151,877 Ares Capital 42,850 677,887 Navient 30,600 364,446 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Energy - 7.5% Chevron 28,560 2,608,099 ConocoPhillips 6,715 362,946 CVR Energy 5,500 262,625 Exxon Mobil 58,710 4,794,259 HollyFrontier 4,800 230,784 Kinder Morgan 54,550 1,285,743 Noble 230,200 a 3,054,754 ONEOK 114,100 3,363,668 Schlumberger 4,250 327,888 Spectra Energy 60,900 1,595,580 Valero Energy 3,400 244,324 Food & Staples Retailing - 2.7% Wal-Mart Stores 108,440 Food, Beverage & Tobacco - 7.3% Altria Group 149,570 8,615,232 Coca-Cola 14,900 635,038 PepsiCo 6,200 620,992 Philip Morris International 88,090 7,698,185 Health Care Equipment & Services - .1% Abbott Laboratories 7,580 Household & Personal Products - 1.3% Clorox 8,600 1,068,980 Procter & Gamble 26,800 2,005,712 Insurance - 1.1% MetLife 35,700 1,823,913 Old Republic International 15,300 290,088 Prudential Financial 5,005 433,183 Materials - 3.1% Dow Chemical 22,000 1,146,860 LyondellBasell Industries, Cl. A 64,800 6,209,136 Media - 1.4% Cablevision Systems (NY Group), Cl. A 67,200 2,049,600 TEGNA 15,200 429,400 8 Common Stocks - 98.4% (continued) Shares Value ($) Media - 1.4% (continued) Viacom, Cl. B 16,040 798,632 Pharmaceuticals, Biotechnology & Life Sciences - 12.1% AbbVie 44,630 2,595,234 Amgen 8,000 1,288,800 Bristol-Myers Squibb 7,460 499,895 Eli Lilly & Co. 5,670 465,167 Johnson & Johnson 81,650 8,266,246 Merck & Co. 136,510 7,236,395 Pfizer 268,657 8,803,890 Real Estate - 9.4% Annaly Capital Management 504,010 b 4,828,416 Chimera Investment 138,620 b 1,953,156 Hospitality Properties Trust 13,140 b 364,898 Host Hotels & Resorts 170,400 b 2,828,640 MFA Financial 835,300 b 5,830,394 Starwood Property Trust 159,900 b 3,250,767 Two Harbors Investment 280,400 2,383,400 Welltower 20,400 b 1,289,076 Retailing - 4.2% Best Buy 86,300 2,742,614 Genuine Parts 3,270 296,360 Home Depot 9,690 1,297,297 Target 78,600 5,698,500 Semiconductors & Semiconductor Equipment - 2.1% Intel 99,195 3,449,010 Maxim Integrated Products 9,355 362,693 Texas Instruments 21,100 1,226,332 Software & Services - 9.7% CA 145,250 4,082,977 International Business Machines 53,390 7,443,634 Microsoft 123,185 6,695,105 Oracle 14,990 584,160 Paychex 11,000 596,750 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Software & Services - 9.7% (continued) Western Union 209,300 a 3,947,398 Technology Hardware & Equipment - 5.3% Apple 77,220 9,135,126 Cisco Systems 38,800 1,057,300 HP 26,050 326,667 Seagate Technology 64,750 a 2,327,115 Telecommunication Services - 6.3% AT&T 196,660 6,621,542 CenturyLink 101,600 2,736,088 Verizon Communications 130,270 5,920,771 Transportation - 1.7% Macquarie Infrastructure 15,100 1,132,953 United Parcel Service, Cl. B 28,020 2,886,340 Utilities - 6.3% Ameren 9,560 418,346 American Electric Power 30,960 1,734,070 CMS Energy 7,850 274,907 Consolidated Edison 8,740 543,191 Duke Energy 2,400 162,624 Entergy 27,600 1,838,988 Exelon 73,900 2,018,209 FirstEnergy 150,100 4,711,639 NiSource 12,600 241,794 PG&E 56,300 2,968,699 Public Service Enterprise Group 7,160 279,956 Total Common Stocks (cost $219,283,414) Master Limited Partnerships - 1.3% Diversified Financials - 1.3% Lazard (cost $3,019,716) 67,400 Other Investment - .1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $256,014) 256,014 c 10 Investment of Cash Collateral for Securities Loaned - 2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,897,227) 5,897,227 c Total Investments (cost $228,456,371) 102.3% Liabilities, Less Cash and Receivables (2.3%) Net Assets 100.0% a Security, or portion thereof, on loan. At November 30, 2015, the value of the fund’s securities on loan was $10,668,006 and the value of the collateral held by the fund was $10,916,369 consisting of cash collateral of $5,897,227 and U.S. Government & Agency securities valued at $5,019,142. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 12.1 Software & Services 9.7 Real Estate 9.4 Energy 7.5 Food, Beverage & Tobacco 7.3 Capital Goods 6.5 Telecommunication Services 6.3 Utilities 6.3 Technology Hardware & Equipment 5.3 Retailing 4.2 Banks 4.0 Materials 3.1 Food & Staples Retailing 2.7 Consumer Services 2.6 Money Market Investments 2.6 Commercial & Professional Services 2.1 Semiconductors & Semiconductor Equipment 2.1 Diversified Financials 1.8 Transportation 1.7 Media 1.4 Household & Personal Products 1.3 Insurance 1.1 Automobiles & Components .6 Consumer Durables & Apparel .5 Health Care Equipment & Services .1 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $10,668,006)—Note 1(b): Unaffiliated issuers 222,303,130 239,884,082 Affiliated issuers 6,153,241 6,153,241 Cash 71,401 Dividends and securities lending income receivable 860,766 Receivable for shares of Beneficial Interest subscribed 15,689 Prepaid expenses 32,423 247,017,602 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 222,431 Liability for securities on loan—Note 1(b) 5,897,227 Payable for shares of Beneficial Interest redeemed 258,048 Interest payable—Note 2 186 Accrued expenses 73,923 6,451,815 Net Assets ($) 240,565,787 Composition of Net Assets ($): Paid-in capital 208,903,891 Accumulated undistributed investment income—net 1,087,356 Accumulated net realized gain (loss) on investments 12,993,588 Accumulated net unrealized appreciation (depreciation) on investments 17,580,952 Net Assets ($) 240,565,787 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 203,161,369 16,659,202 17,793,330 2,951,886 Shares Outstanding 11,907,585 988,920 1,039,197 172,734 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended November 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 4,956,904 Affiliated issuers 393 Income from securities lending—Note 1(b) 10,278 Total Income 4,967,575 Expenses: Management fee—Note 3(a) 946,726 Shareholder servicing costs—Note 3(c) 428,771 Distribution fees—Note 3(b) 64,257 Registration fees 29,024 Professional fees 23,055 Custodian fees—Note 3(c) 22,659 Prospectus and shareholders’ reports 13,391 Trustees’ fees and expenses—Note 3(d) 8,351 Loan commitment fees—Note 2 1,479 Interest expense—Note 2 216 Miscellaneous 11,560 Total Expenses 1,549,489 Less—reduction in expenses due to undertaking—Note 3(a) (128,510) Less—reduction in fees due to earnings credits—Note 3(c) (73) Net Expenses 1,420,906 Investment Income—Net 3,546,669 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 8,321,989 Net unrealized appreciation (depreciation) on investments (22,823,648) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Operations ($): Investment income—net 3,546,669 6,643,167 Net realized gain (loss) on investments 8,321,989 10,198,717 Net unrealized appreciation (depreciation) on investments (22,823,648) 2,425,658 Net Increase (Decrease) in Net Assets Resulting from Operations 19,267,542 Dividends to Shareholders from ($): Investment income—net: Class A (2,736,229) (5,205,986) Class C (161,991) (320,413) Class I (360,735) (812,444) Class Y (44,157) (127,764) Net realized gain on investments: Class A - (5,297,051) Class C - (436,299) Class I - (798,710) Class Y - (39,878) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 13,770,530 66,848,852 Class C 1,187,614 5,094,522 Class I 1,548,500 20,773,077 Class Y - 16,470,992 Dividends reinvested: Class A 2,496,835 9,722,164 Class C 109,886 509,820 Class I 269,327 1,120,910 Class Y 42,314 75,322 Cost of shares redeemed: Class A (22,106,538) (39,981,118) Class C (1,802,877) (2,934,945) Class I (12,077,874) (23,005,131) Class Y (535,072) (13,547,384) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 41,147,081 Total Increase (Decrease) in Net Assets 47,376,078 Net Assets ($): Beginning of Period 271,921,244 224,545,166 End of Period 240,565,787 271,921,244 Undistributed investment income—net 1,087,356 843,799 14 Six Months Ended November 30, 2015 (Unaudited) Year Ended May 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 804,054 3,736,726 Shares issued for dividends reinvested 146,352 556,057 Shares redeemed (1,291,284) (2,230,495) Net Increase (Decrease) in Shares Outstanding 2,062,288 Class C Shares sold 70,022 287,020 Shares issued for dividends reinvested 6,533 29,564 Shares redeemed (107,256) (165,899) Net Increase (Decrease) in Shares Outstanding 150,685 Class I a Shares sold 90,683 1,155,979 Shares issued for dividends reinvested 15,674 63,919 Shares redeemed (700,338) (1,282,041) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold - 915,777 Shares issued for dividends reinvested 2,476 4,303 Shares redeemed (30,003) (766,623) Net Increase (Decrease) in Shares Outstanding 153,457 a During the period ended May 31, 2015, 690,049 Class I shares representing $12,400,178 were exchanged for 690,433 Class Y shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2015 Year Ended May 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.01 17.55 15.42 13.16 13.23 10.52 Investment Operations: Investment income—net a .24 .48 .45 .50 .39 .23 Net realized and unrealized gain (loss) on investments (.96) .94 2.28 2.40 .01 2.66 Total from Investment Operations (.72) 1.42 2.73 2.90 .40 2.89 Distributions: Dividends from investment income—net (.23) (.48) (.42) (.49) (.36) (.18) Dividends from net realized gain on investments - (.48) (.18) (.15) (.11) - Total Distributions (.23) (.96) (.60) (.64) (.47) (.18) Net asset value, end of period 17.06 18.01 17.55 15.42 13.16 13.23 Total Return (%) b (4.07) c 8.41 18.11 22.65 3.18 27.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 d 1.21 1.21 1.30 1.80 5.40 Ratio of net expenses to average net assets 1.10 d 1.10 1.10 1.15 1.19 1.50 Ratio of net investment income to average net assets 2.84 d 2.69 2.75 3.48 2.99 1.85 Portfolio Turnover Rate 36.03 c 42.17 20.36 53.66 66.38 121.84 Net Assets, end of period ($ x 1,000) 203,161 220,644 178,781 107,425 51,754 2,312 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended November 30, 2015 Year Ended May 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 17.79 17.35 15.26 13.03 13.10 10.43 Investment Operations: Investment income—net a .18 .34 .33 .39 .30 .13 Net realized and unrealized gain (loss) on investments (.96) .93 2.25 2.37 .01 2.65 Total from Investment Operations (.78) 1.27 2.58 2.76 .31 2.78 Distributions: Dividends from investment income—net (.16) (.35) (.31) (.38) (.27) (.11) Dividends from net realized gain on investments - (.48) (.18) (.15) (.11) - Total Distributions (.16) (.83) (.49) (.53) (.38) (.11) Net asset value, end of period 16.85 17.79 17.35 15.26 13.03 13.10 Total Return (%) b (4.38) c 7.59 17.18 21.74 2.47 26.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.92 d 1.92 2.00 2.11 2.96 6.19 Ratio of net expenses to average net assets 1.85 d 1.85 1.85 1.90 2.00 2.25 Ratio of net investment income to average net assets 2.08 d 1.94 2.00 2.76 2.30 1.09 Portfolio Turnover Rate 36.03 c 42.17 20.36 53.66 66.38 121.84 Net Assets, end of period ($ x 1,000) 16,659 18,137 15,077 7,715 4,148 913 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2015 Year Ended May 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.08 17.61 15.47 13.20 13.26 10.54 Investment Operations: Investment income—net a .27 .52 .50 .55 .42 .25 Net realized and unrealized gain (loss) on investments (.98) .95 2.28 2.39 .02 2.67 Total from Investment Operations (.71) 1.47 2.78 2.94 .44 2.92 Distributions: Dividends from investment income—net (.25) (.52) (.46) (.52) (.39) (.20) Dividends from net realized gain on investments - (.48) (.18) (.15) (.11) - Total Distributions (.25) (1.00) (.64) (.67) (.50) (.20) Net asset value, end of period 17.12 18.08 17.61 15.47 13.20 13.26 Total Return (%) (3.93) b 8.61 18.47 22.96 3.47 28.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 c .92 .96 1.12 1.60 5.25 Ratio of net expenses to average net assets .85 c .85 .85 .90 .93 1.25 Ratio of net investment income to average net assets 3.07 c 2.93 2.99 3.74 3.31 2.07 Portfolio Turnover Rate 36.03 b 42.17 20.36 53.66 66.38 121.84 Net Assets, end of period ($ x 1,000) 17,793 29,527 29,862 11,878 3,208 72 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 18 Six Months Ended November 30, 2015 Year Ended May 31, Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 18.04 17.61 15.26 Investment Operations: Investment income—net b .26 .55 .38 Net realized and unrealized gain (loss) on investments (.96) .88 2.51 Total from Investment Operations (.70) 1.43 2.89 Distributions: Dividends from investment income—net (.25) (.52) (.36) Dividends from net realized gain on investments - (.48) (.18) Total Distributions (.25) (1.00) (.54) Net asset value, end of period 17.09 18.04 17.61 Total Return (%) (3.94) c 8.50 19.27 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 d .84 .97 d Ratio of net expenses to average net assets .85 d .84 .85 d Ratio of net investment income to average net assets 3.08 d 3.21 2.75 d Portfolio Turnover Rate 36.03 c 42.17 20.36 Net Assets, end of period ($ x 1,000) 2,952 3,614 824 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Equity Income Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek total return (consisting of capital appreciation and income). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depositary Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust's Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund’s investments: 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 233,697,250 - - Equity Securities - Foreign Common Stocks † 3,054,754 - - Master Limited Partnership Interests † 3,132,078 - - Mutual Funds 6,153,241 - - † See Statement of Investments for additional detailed categorizations. At November 30, 2015, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended November 30, 2015, The Bank of New York Mellon earned $1,967 from lending portfolio securities, pursuant to the securities lending agreement. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2015 were as follows: Affiliated Investment Company Value 5/31/2015 ($) Purchases ($) Sales ($) Value 11/30/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 999,635 14,761,543 15,505,164 256,014 .1 Dreyfus Institutional Cash Advantage Fund 5,420,383 40,790,048 40,313,204 5,897,227 2.5 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid on a monthly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended May 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. 24 The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2015 was as follows: ordinary income $9,263,783 and long-term capital gains $3,774,762. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended November 30, 2015, was approximately $38,300 with a related weighted average annualized interest rate of 1.13%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from June 1, 2015 through October 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund so that direct annual fund operating expenses (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .85% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $128,510 during the period ended November 30, 2015. During the period ended November 30, 2015, the Distributor retained $6,415 from commissions earned on sales of the fund's Class A shares and $6,863 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2015, Class C shares were charged $64,257 pursuant to the Distribution Plan. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2015 , Class A and Class C shares were charged $260,618 and $21,419, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2015, the fund was charged $21,927 for transfer agency services and $1,504 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $73. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2015, the fund was charged $22,659 pursuant to the custody agreement. During the period ended November 30, 2015, the fund was charged $5,249 for services performed by the Chief Compliance Officer and his staff. 26 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $149,751, Distribution Plan fees $10,259, Shareholder Services Plan fees $45,360, custodian fees $28,002, Chief Compliance Officer fees $1,765 and transfer agency fees $9,483, which are offset against an expense reimbursement currently in effect in the amount of $22,189. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2015, amounted to $90,338,211 and $106,103,892, respectively. At November 30, 2015, accumulated net unrealized appreciation on investments was $17,580,952, consisting of $29,350,192 gross unrealized appreciation and $11,769,240 gross unrealized depreciation. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 27 NOTES 28 NOTES 29 For More Information Dreyfus Equity Income Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DQIAX Class C: DQICX Class I: DQIRX Class Y: DQIYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6144SA1115 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus/Laurel Funds Trust By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 20, 2016 By: /s/ James Windels James Windels, Treasurer Date: January 20, 2016 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
